DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 05/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gregolin et al (US 2019/0240130 A1), in view of Chuchotiros et al (WO 2012/150260 A1) and further in view of Salvador et al (US 2004/0115155 A1).
Gregolin taught compositions for conditioning hair fibers [abstract], comprising from 0.1 % to about 10 % cationic surfactant [claim 3] (e.g., behenyltrimethylammonium chloride taught at [0156]); from about 6 % to about 20 % fatty alcohol [0175-0176] (e.g., cetyl alcohol and stearyl alcohol taught) and water [0016]. Rinse-off mask formulas were included in the disclosure [0428].
Neither stearamidopropyldimethylamine nor stearamidopropyl dimethylamine stearate were taught.
Gregolin differs from the instant claims in that the disclosure was silent hydrophobically modified anionic polymers, and amounts thereof, as recited in claim 1b. Additionally, Gregolin taught from about 6 % to about 20 % fatty alcohol, rather than the required 0.01 to 3.2 %, as recited in claim 1aii.
Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [abstract]. The hydrophobically modified anionic polymer provides better rinse-off properties. This is particularly so when the composition is a conditioning mask. As per Chuchotiros, the polymer is preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprises alkylation. Preferably, the alkyl group comprises from 6 to 30 carbons. A preferred polymer is sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ is most preferred. The polymer was present at from 0.01 to 5% wt. [page 1, lines 10 to 25]. 
Since Gregolin taught rinse-off mask conditioning formulations, it would have been prima facie obvious to include, within Gregolin, hydrophobically modified anionic polymers, as taught by Chuchotiros. An ordinarily skilled artisan would have been so motivated because, when included within hair conditioning compositions, hydrophobically modified anionic polymers provide better rinse-off properties. This is particularly so when the composition is a conditioning mask, as taught by Chuchotiros [Chuchotiros; page 1, lines 10 to 25].
An ordinarily skilled artisan would have been motivated to include Chuchotiros’ polymers at 0.01-5 % because at the said amounts, the ingredients provide better rinse-off properties.
The combined teachings of Gregolin and Chuchotiros were not specific a fatty alcohol content at 0.01 to 3.2 %.
Salvador taught [abstract and title] a hair conditioning composition comprising from about 0.01 % to about 15 % of a high melting point fatty compound (e.g., cetyl alcohol and stearyl alcohol, at [0089, 0093]). These compounds provided good rinsability from the hair when the consumer rinsed off the composition [0092]. Furthermore, the compounds, together with a cationic surfactant and an aqueous carrier, provided a gel matrix suitable for providing various conditioning benefits, such as slippery feel and slick feel on wet hair, softness, moisturized feel and fly-away control on dry hair [0086].
Regarding the amount of the fatty alcohol, the differences in the claimed subject matter and the prior art are 0.01-3.2 %, as recited in claim 1, versus 0.01-15 %, as taught Salvador.

Gregolin is not silent as the amount of the fatty alcohol (e.g., Gregolin teaches the fatty alcohol content at 6-20 %); however, Gregolin is not specific the recited amount of 0.01-3.2 %.
Nevertheless, Salvador teaches that this ingredient is useful at 0.01-15 %, an amount that overlaps that which is instantly recited. This ingredient, and its amount, is recognized to have different effects (conditioning benefits and rinsability, Salvador at [0086 and 0092]) with changing amounts used. Thus, the general conditions are known, and the amount of this ingredient is recognized to be result effective. 
As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to one of ordinary skill in the art to optimize the amount of the fatty alcohol present in the composition of Gregolin, as taught by Salvador. See MPEP 2144.05. With the combined teachings of Gregolin and Salvador, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed range of the fatty alcohol content.
The instant claim 1 recites “wherein the hair conditioner composition is configured to save water during a rinse step”. The instant claim 1 further limits the amount of the anionic polymer to 0.01 to 5.0 % by weight. The instant claims 2 and 3 further limit the polymer to an acrylate or methacrylate polymer, respectively. The instant claims 4 and 5 further limit the polymer to comprising an alkyl group, containing 6 to 30 carbons, respectively.
The instant Specification [abstract] states that use of a hydrophobically modified anionic polymer in the hair conditioner composition reduces the amount of water required to rinse the hair conditioner composition from the hair. The instant Specification [0027] disclosed a preferred polymer sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred.
The combined teachings of Gregolin and Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [Chuchotiros at the abstract]. The hydrophobically modified anionic polymer provided better rinse-off properties. This was particularly so when the composition was a conditioning mask.
As per Chuchotiros, the polymer was preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprised alkylation. Preferably, the alkyl group comprised from 6 to 30 carbons. A preferred polymer was sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred. The polymer was present at from 0.01 to 5% wt. [Chuchotiros at page 1, and lines 10 to 25]. 
It appears that the compositions of the instant claims (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) and those of the prior art (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) would reasonably be expected to have substantially the same physical and chemical properties (e.g., save water during a rise step). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (hydrophobically modified anionic polymer) and its properties (save water during a rinse step) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). 
Further regarding a “save water step”, the combined Gregolin, Chuchotiros and Salvador taught compositions with fatty alcohols (e.g., cetyl and stearyl alcohols) where the fatty alcohols provide good rinsability [Salvador at 0089, 0092-93], which reads on the claim 1 limitation of “the hair conditioner composition configured to save water during a rinse step”.
Finally, the instant claim 1 further recites 0.01-10 % cationic surfactant, 0.01-3.2 % fatty alcohol, 0.01-5 % anionic polymer and from 0 to less than 0.1 % stearamidopropyldimethylamine.
The instant claim 6 recites from 0.05 to 5 % polymer.
The instant claim 10 recites from 0 to less than 0.1 % each of stearamidopropyldimethylamine and stearamidopropyl dimethylamine stearate.
Gregolin taught 0.1 % to about 10 % cationic surfactant, and no stearamidopropyldimethylamine or stearamidopropyl dimethylamine stearate. Chuchotiros taught 0.01-5 % hydrophobically modified anionic polymer. Salvador taught 0.01-15 % fatty alcohol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Gregolin, in view of Chuchotiros and Salvador, reads on claims 1-10.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant argued that the present claims are non-obvious over the art of record (Gregolin and Chuchotiros), in view of the amended claim 1 limitation requiring fatty alcohol present at 0.01-3.2 %.
The Examiner responds that, with regard to the amount of fatty alcohol, the newly cited Salvador remedies the deficiency of Gregolin and Chuchotiros.

Applicant argued that the limitation “saved water during a rinse step” is not inherent to the combination of Gregolin and Chuchotiros, since it is not explicitly disclosed by the art.
The Examiner disagrees. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure (saved water during a rinse step) at the time of the Applicant’s filing, but only that the subject matter is in fact inherent in the prior art. Furthermore, an obviousness rejection can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. MPEP 2112 II and III.
In the instant case, the instant Specification [abstract] states that use of a hydrophobically modified anionic polymer in the hair conditioner composition reduces the amount of water required to rinse the hair conditioner composition from the hair. The instant Specification [0027] disclosed a preferred polymer sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred.
The combined teachings of Gregolin and Chuchotiros taught a hair care composition comprising hydrophobically modified anionic polymers [Chuchotiros at the abstract]. The hydrophobically modified anionic polymer provided better rinse-off properties. This was particularly so when the composition was a conditioning mask.
As per Chuchotiros, the polymer was preferably an acrylate or methacrylate. Preferably, the hydrophobic modification comprised alkylation. Preferably, the alkyl group comprised from 6 to 30 carbons. A preferred polymer was sold by Rohm & Haas under the tradename Aculyn, of which Aculyn 28™ was most preferred. The polymer was present at from 0.01 to 5% wt. [Chuchotiros at page 1, and lines 10 to 25]. 
It appears that the compositions of the instant claims (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) and those of the prior art (e.g., 0.01 to 5 % of hydrophobically modified anionic polymers) would reasonably be expected to have substantially the same physical and chemical properties (e.g., save water during a rise step). 
The burden is on the Applicant to show an unobvious difference between the claimed invention and the combined teachings of Gregolin and Chuchotiros. MPEP 20112 V. The Applicant has not shown such a difference. 
Further regarding a “save water step”, the combined Gregolin, Chuchotiros and Salvador taught compositions with fatty alcohols (e.g., cetyl and stearyl alcohols), where the fatty alcohols provide good rinsability [Salvador at 0089, 0092-93], which reads on the claim 1 limitation of “the hair conditioner composition configured to save water during a rinse step”.
The Applicant’s allegations that the invention is unobvious over the prior art are non-persuasive. The Obviousness rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612